Citation Nr: 1535427	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-09 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for diabetes mellitus type II secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to September 1976 and from March 1991 to October 1991.  He served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.


FINDING OF FACT

The Veteran served in the Republic of Vietnam and has a current diagnosis for diabetes mellitus type II, a presumptive disorder associated with herbicide exposure in Vietnam.

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus associated with herbicide exposure in Vietnam are met.  38 U.S.C.A. § 1110 , 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that VA provided the Veteran with all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to the benefits sought.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) or 38 C.F.R. § 3.159 (2014).  To the extent that additional pertinent evidence was received following the most recent Statement of the Case dated in January 2013, there is no prejudice to the Veteran in proceeding with an adjudication of the claim in view of the full grant of benefits, as discussed above.  Accordingly, the Board will discuss the merits of the claim.

Service Connection:  Diabetes Mellitus Associated with Herbicide Exposure

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 C.F.R. § 3.303.

Diabetes mellitus is a disease presumptively associated with herbicide exposure and a Veteran that served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed to an herbicide agent unless there is affirmative evidence otherwise.  C.F.R. §§ 3.307(a) (6), 3.309(a).

In this case, the record shows that the Veteran served in the Republic of Vietnam.  He received the Vietnam Service Medal, National Defense Service Medal, Vietnamese Campaign Medal, and other medals.  See DD Form 214 MC (1900).  He reported service in Vietnam from February 1966 to November 1966.  The RO has not disputed that the Veteran served in Vietnam.  This coupled with the diagnosis for diabetes mellitus type II on report of VA examination dated in August 2014, which notes that the condition was originally diagnosed in 2012, supports entitlement to service connection for diabetes mellitus type II.

Accordingly, the claim is granted.


ORDER

Service connection for diabetes mellitus type II is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


